Citation Nr: 0115471	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  95-18 347	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether the veteran timely perfected an appeal of a 
February 1997 rating action that denied his attempt to reopen 
a claim for service connection for residuals of gunshot wound 
to the head.

2.  Whether the veteran timely perfected an appeal of a 
February 1997 rating action that denied his attempt to reopen 
a claim for service connection for an eye disorder.

3.  Whether the veteran timely perfected an appeal of a 
February 1997 rating action that denied his claim for service 
connection for depression.

4.  Entitlement to an initial compensable evaluation for 
residuals of laceration, tip of the right fourth and fifth 
fingers.

5.  Entitlement to an initial compensable evaluation for 
residuals of a left hand injury.

6.  Entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 (2000) based upon multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1957 to 
June 1962.  He has been represented throughout his appeal by 
the Disabled American Veterans.  

The issues of entitlement to service connection for residuals 
of gunshot wound to the head and an eye condition were 
previously denied by Department of Veterans Affairs (VA) 
rating action in January 1988.  The veteran did not appeal 
that determination within one year of the notification 
thereof in March 1988.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the Portland, Oregon Regional Office (RO).  By a rating 
action in April 1994, the RO granted service connection scar 
and residuals of laceration to the right little and ring 
fingers, and assigned a noncompensable evaluation effective 
November 3, 1987.  A notice of disagreement (NOD) with that 
determination was received in April 1994.  A rating action in 
November 1994 granted service connection for residuals of a 
left hand injury, and assigned a noncompensable evaluation 
effective December 8, 1992; this rating action also continued 
the noncompensable evaluation assigned to service-connected 
residuals of laceration of the tip of the fourth and fifth 
fingers of the right hand, and denied the assignment of a 10 
percent evaluation under the provisions of 38 C.F.R. § 3.324.  
An NOD with respect to that rating action was received in 
February 1995.  A statement of the case (SOC) was issued in 
May 1995, and a substantive appeal was received in May 1995.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in August 1995.  A 
transcript of that hearing is of record.  A supplemental 
statement of the case (SSOC) was issued in March 1996.  A 
rating action in June 1996 confirmed the noncompensable 
evaluations assigned for the right and left hand disorders, 
as well as a compensable evaluation based upon multiple 
noncompensable service-connected disabilities.  An SSOC was 
issued in July 1996.  

By a rating action in February 1997, the RO denied the 
veteran's attempt to reopen his claims of entitlement to 
service connection for residuals of gunshot wound to the head 
and an eye condition; that rating action also denied claims 
of service connection for residuals of a back injury and 
depression.  An NOD with that rating action was received in 
March 1997, and an SOC was issued later in March 1997.  A 
Statement of Accredited Representative, dated in July 1998, 
addressed those issues.  

In December 1998, the Board remanded the case to the RO for 
procedural development.  Following the requested development, 
an SSOC with respect to the claim for increased ratings and a 
10 percent evaluation under 38 C.F.R. § 3.324 was issued in 
September 1999.  By letter dated in September 1999, the 
veteran was informed that he had not made a timely appeal 
with respect to the February 1997 rating decision.  An NOD 
with the timeliness issue, pertaining to the claims of 
residuals of gunshot wound to the head, an eye condition, and 
depression, was received in September 1999.  An SOC was 
issued in May 2000, and a substantive appeal was received in 
June 2000.  

As noted above, in a determination dated in September 1999, 
the RO found that the veteran had not filed a timely appeal 
with respect to a February 1997 rating decision denying 
service connection for residuals of a back injury.  The 
veteran was notified of that determination and of his 
appellate rights by letter dated in September 1999.  By 
rating action in December 1999, the RO denied the veteran's 
claim of entitlement to service connection for tinnitus.  The 
veteran was notified of that determination and of his 
appellate rights by letter dated in December 1999.  It 
appears that no notice of disagreement with those 
determinations has been submitted and, therefore, those 
issues are not in proper appellate status and will not be 
addressed herein.  38 U.S.C.A. § 7105 (West 1991).  

Because the veteran has disagreed with the initial ratings 
assigned for his right and left hand disorders, the Board has 
recharacterized the issues as involving the propriety of the 
assignment of the initial evaluations.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  By rating decision dated in February 1997, the RO denied 
the veteran's attempt to reopen his claim for service 
connection for residuals of gunshot wound to the head; his 
attempt to reopen the claim for service connection for an eye 
condition; and his claim for service connection for 
depression; notice of this determination was mailed to the 
veteran on February 10, 1997.  

2.  A notice of disagreement with respect to the February 
1997 RO decision was date-stamped as received on March 5, 
1997.  

3.  Under cover of a letter dated March 28, 1997, the RO 
issued the veteran a statement of the case with respect to 
his attempt to reopen his claims for service connection for 
residuals of a gunshot wound to the head and an eye 
condition, as well as his claim for service connection for 
depression.  

4.  The veteran did not file a substantive appeal within 60 
days from the date of the statement of the case, or within 
one year of the notification of the decision entered in the 
pertinent rating action.  

5.  From November 3, 1987 to July 14, 1999, the residuals of 
a laceration of the tip of the fourth and fifth fingers of 
the right hand were manifested by pain, tenderness to 
palpation, and a mild functional impairment to include 
minimal loss of motion of the affected joints.  

6.  As of July 15, 1999, the residuals of laceration of the 
tip of the fourth and fifth fingers have not been shown to be 
tender, painful on objective demonstration, be poorly 
nourished with repeated ulceration, result in limitation of 
motion, or otherwise be symptomatic.

7.  From December 8, 1992 through July 15, 1999, residuals of 
the veteran's left-hand injury were manifested by clinical 
findings of pain on use, tenderness, and limitation of motion 
of the left hand.  

8.  As of July 1999, residuals of the left hand injury are 
manifested by complaints of pain and numbness, without any 
objective medical evidence of impairment.  

9.  The veteran has not submitted clear evidence that his 
noncompensable service connected disabilities currently 
interfere with normal employability.  


CONCLUSIONS OF LAW

1. The veteran did not timely perfect an appeal with respect 
to the February 1997 rating action that denied his attempt to 
reopen a claim for service connection for residuals of a 
gunshot wound to the head; thus, the Board has no 
jurisdiction to consider an appeal stemming from that rating 
decision.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 1991); 38 
C.F.R. §§ 20.202, 20.302 (a), (b) (2000).  

2.  The veteran did not submit a timely substantive appeal 
with a February 1997 rating decision that denied his attempt 
to reopen a claim for service connection for an eye 
condition; thus, the Board has no jurisdiction to consider an 
appeal of that issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2000).  

3.  The veteran did not timely perfect an appeal with respect 
to the February 1997 rating action that denied his claim for 
service connection for depression.  38 U.S.C.A. 
§§ 7105(d)(3), 7108 (West 1991); 38 C.F.R. §§ 20.202, 20.302 
(a), (b) (2000).  

4.  The criteria for an initial evaluation of 10 percent for 
residuals of laceration of the tip of the fourth and fifth 
fingers of the right hand, from November 3, 1987 through July 
15, 1999, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2000).  

5.  The criteria for a compensable evaluation for residuals 
of a laceration of the tip of the fourth and fifth fingers of 
the right hand, from July 15, 1999 have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321 and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.69, 4.118, Diagnostic Codes 
7804, 7805 (2000).  

6.  The criteria for an initial evaluation of 10 percent, but 
not more, for residuals of a left hand injury is warranted 
for the period from December 8, 1992 through July 15, 1999.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).  

7.  The criteria for a compensable rating for residuals of a 
left hand injury from July 15, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2000).  

8.  The criteria for the assignment of a single 10 percent 
rating based on multiple noncompensable service-connected 
disabilities are not met.  38 C.F.R. § 3.324 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness.

A.  Factual background.

The veteran was denied entitlement to service connection of 
residuals of a gunshot wound to the head and an eye condition 
by a January 1988 rating decision.  The veteran was notified 
of that decision and of his appellate rights in a letter 
dated in March 1988; however, he did not appeal that 
determination.  By a rating action in February 1997, the RO 
denied the veteran's attempt to reopen his claims of 
entitlement to service connection for residuals of gunshot 
wound to the head and an eye condition; the RO also denied 
service connection for depression.  The veteran was notified 
of that decision by letter dated February 10, 1997.  

On March 5, 1997, the RO received the veteran's notice of 
disagreement with the February 1997 rating decision.  In 
response, the RO issued a statement of the case on March 28, 
1997, which included discussion of the pertinent facts, and 
laws and regulations regarding the issues of whether new and 
material evidence had been submitted to reopen claims for 
service connection for residuals of a gunshot wound to the 
head and an eye condition, as well as service connection for 
depression.  An attached cover letter informed the veteran 
that he had to file a substantive appeal with regard to this 
claim.  He was told that he had to file said substantive 
appeal within 60 days from the date of the letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action he appealed.  

On July 21, 1998, the veteran's service representative 
completed a Statement of Accredited Representative in 
Appealed Case, wherein he included the issues of whether new 
and material had been submitted to reopen the claims for 
service connection for residuals of a gunshot wound to the 
head and an eye condition, as well as service connection for 
depression.  

In December 1998, the Board remanded the case to the RO for 
further development.  Essentially, the Board was concerned 
that, under caselaw emanating from the United Stated Court of 
Veterans Appeals (Court), it might be prejudicial for the 
Board to proceed to a decision as to the timeliness of the 
appeal without the RO's having the opportunity to adjudicate 
that issue in the first instance.  Marsh v. West, 11 Vet App 
468 (1998), See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the RO was instructed to adjudicate the issue of 
whether the veteran had perfected an appeal on the issues of 
whether new and material had been submitted to reopen the 
claims for service connection for residuals of a gunshot 
wound to the head and an eye condition, as well as service 
connection for depression.  

By letter dated in September 1999, the RO informed the 
veteran that his appeal of the February 1997 rating action 
had not been timely.  An NOD with that determination was 
received in September 1999.  An SOC was issued in May 2000, 
and a substantive appeal was received in June 2000.  


B.  Legal analysis.

Under the pertinent statutes and regulations, appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Ordinarily, the notice of disagreement must be 
filed within one year from the date of mailing of the notice 
of the result of the initial review or determination.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Thereafter, a 
statement of the case is to be prepared unless the benefit 
being sought is granted in full.  38 U.S.C.A. § 7105(d)(1).  
A claimant must file the substantive appeal within 60 days 
from the date the statement of the case is mailed or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  

An extension of the 60 day-period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  38 
C.F.R. § 20.303.  

If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, the claim is not perfected for consideration by the 
Board.  Fenderson v. West, 12 Vet App 119 (1999), Roy v. 
Brown, 5 Vet. App. 554 (1993).  

In this case, the RO notified the veteran of the February 
1997 rating decision by means of a letter dated on February 
10, 1997.  Therefore, the one-year appeals period would have 
expired in February 1998, one year after the date of mailing 
of the notice of the result of the initial review or 
determination.  A notice of disagreement with the February 
1997 rating decision, in the form of a letter and attached VA 
Form 9, was received at the RO on March 5, 1997.  

A statement of the case (from the April 1997 rating 
decision), addressing the issues of whether new and material 
had been submitted to reopen the claims for service 
connection for residuals of a gunshot wound to the head and 
an eye condition, as well as service connection for 
depression, was mailed to the veteran on March 28, 1997.  As 
noted, a claim must be completed by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case or within the remainder of the one-year 
period after the mailing of notice of the initial 
determination, whichever is longer.  Under the facts of this 
case, therefore, a substantive appeal had to have been 
received within 60 days of March 28, 1997 (the date the 
statement of the case was mailed).  However, after the 
issuance of the above SOC, the first time those issues were 
raised again was in the Statement of Accredited 
Representative in Appealed Case in lieu of VA Form 646, which 
was dated in July 1998.  Clearly, that document was not filed 
within the later of either 60 days after the March 1997 SOC 
or one year after the February 1997 notification of the RO 
decision.  Therefore, it cannot be considered as a timely 
substantive appeal with respect to those issues.  

The Board has been unable to identify any document filed 
within the requisite time period which satisfied the 
requirements of a substantive appeal with respect to the 
issues in question.  Further, there is no evidence in the 
claims file showing that the veteran requested an extension 
of time for filing a substantive appeal in the manner 
required by 38 C.F.R.§ 20.303.  

Based upon the foregoing, the Board finds that the veteran 
did not timely perfect a timely appeal on the issues of 
whether new and material had been submitted to reopen the 
claims for service connection for residuals of a gunshot 
wound to the head and an eye condition, and service 
connection for depression.  Consequently, the Board is 
without jurisdiction to entertain those issues.  38 U.S.C.A. 
§§ 7104, 7105(a), (d); 38 C.F.R. §§ 19.4, 19.32, 20.200, 
20.201(c), 20.202, 20.302(b), 20.1103.  See Roy v. Brown, 5 
Vet. App. 554 (1993).  


II.  Increased ratings.

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claims and to provide 
notice of any information needed to complete the application 
for benefits and substantiate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  There is no 
apparent deficiency in the veteran's application or claim for 
benefits.  The record shows that the veteran was adequately 
informed of the evidence necessary to support his claims for 
higher disability ratings for service-connected residuals of 
lacerations to the tip of the fourth and fifth fingers of the 
right hand and residuals of left hand injury.  Such 
information was provided in the statement of the case, 
supplemental statements of the case, and in the Board's 
remand.  Moreover, all relevant records and sufficient 
medical evidence for a determination of these matters has 
been obtained.  Therefore, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required in order to satisfy the duty 
to assist.  

A.  Factual background.

The record reflects that the veteran entered active duty in 
December 1957.  The service medical records indicate that on 
August 23, 1958, the veteran sustained severe lacerations of 
the fourth and fifth fingers; no tendons were involved.  On 
August 27, 1958, the hand was cleansed and redressed; a 
splint was placed on the 3rd, 4th and 5th fingers.  The veteran 
was next seen on September 3, 1958, at which time it was 
noted that the wounds looked good, but fingers were stiff and 
painful.  

The record is devoid of any medical records for the period 
from 1958 through 1987.  Received in June 1987 was the report 
of an accidental injury (VA Form 21-4176), indicating that 
the veteran was involved in a car accident in June 1958, 
during which he sustained cuts on three fingers of the right 
hand.  

The veteran's initial claim for service connection (VA Form 
21-526) was received in June 1987.  In conjunction with his 
claim, the veteran was afforded a VA compensation examination 
in December 1987, at which time it was reported that the 
inservice car accident resulted in a laceration across the 
dorsum of the right ring and middle finger; it was also 
reported that the tip of the middle finger was also injured, 
and it was subsequently removed in 1963.  The veteran 
indicated that the right hand became painful with cold 
weather.  On examination, there was tenderness to palpation 
over the right middle finger tips; the nail of that finger 
was smaller than the others.  There was a scar across the 
dorsum of the right little finger proximal phalanx.  Right 
grip was 70; left grip was 75.  The pertinent diagnosis was 
status post injury to the right hand.  

VA treatment reports dated from December 1990 through 
February 1994, including the report of VA compensation 
examination, reflect clinical evaluation and treatment for 
several disabilities.  During a clinical visit in February 
1991, the veteran complained of numbness of fingers of the 
left hand.  Following a nerve conduction study in March 1991, 
the impression was bilateral ulnar nerve lesions at the 
elbows with left greater than right.  In April 1991, the 
veteran continued to complain of persistent numbness in right 
and little fingers on the volar side; the left hand was firm 
and dry to touch.  

On the occasion of a VA examination in November 1993, the 
veteran complained of pains in his hands and over the back of 
his hands; he reported occasional difficulty picking up 
things.  The elbow and shoulders had normal ranges of motion 
as did the wrist.  He had a slightly foreshortened distal 
phalanx of the right 3rd finger that was surgically removed 
with the nail intact.  He was unable to oppose his 5th finger 
with his thumbs either with the right or left hand; he did 
get his 2nd, 3rd, and 4th fingers in opposition, but had some 
difficulty with the 4th.  At moving back and forth, he was 
unable to do any great degree of dexterity with either hand 
as far as touching the thumb to the distal phalanx of the 
2nd, 3rd, and 4th fingers.  He found it difficult to pick up 
objects with the 4th fingers of either hand and was totally 
unable to do it with the 5th finger and thumb of either hand.  
The veteran was able to make a fist, but with the right hand 
being stronger than the left; the left was quite weak.  No 
neurologic deficits were noted; however, he did have some 
sensation to sharpness and dullness equally bilaterally.  The 
diagnoses were decreased function of the thumb and 5th finger 
of either hand as far as opposition; and foreshortened distal 
phalanx of the 3rd finger of the right hand due to loss of 
distal part of the bone of that phalanx.  

The examiner stated that the only problems with hands was the 
veteran's inability to oppose the 5th finger and the thumb 
with either hand, and his inability to do anything fine as 
far as dexterity and picking up with those two fingers and 
thumb.  

The veteran was afforded a VA compensation examination in May 
1994, at which time he complained of a bilateral hand injury.  
The veteran reported being in an automobile accident in 
service, during which he sustained numerous cuts over the 
fingers and the back of the right hand.  On examination, he 
had a full range of motion at the wrist; the MP joints all 
had "100 percent range of motion."  The PIP and DIP joints 
all had normal ranges of motion.  The tip of the long finger 
had been amputated because, by the veteran's own history, it 
had not healed properly and had to be removed.  The right 
thumb had markedly reduced flexion at the distal 
interphalangeal joint.  There was no swelling or pain noted; 
no redness was noted.  Circulation was adequate.  

On the left hand, it was reported that he was working with 
electrical equipment when a piece exploded and blew some 
metal into his fingers of the left hand; apparently, the 
thumb and index finger took the brunt of the problem.  He had 
reduced range of motion at the proximal interphalangeal and 
distal interphalangeal joints of the left thumb.  However, 
opposition was completely adequate.  The index finger 
revealed an almost rotated appearance to it; the veteran 
noted that it was in a task for a long time.  He was tender 
over the proximal interphalangeal joint.  He had definitely 
reduced range of motion in that finger at the MP joint of 85 
degrees; the PIP joint was 75 degrees and the DIP was 45 
degrees.  Forced flexion caused definite pain at the PIP 
area.  The remaining fingers have completely normal range of 
motion.  X-ray study of the left hand revealed old tiny 
avulsive fracture medially at the level of the 2nd distal 
interphalangeal joint, and tiny metallic foreign body 
projected over the soft tissues of the 3rd digit.  

Received in June 1994 were VA outpatient treatment reports 
dated from April 1994 to May 1994, which show that the 
veteran was seen in May 1994 for complaints of pain in both 
hands; the impression was traumatic arthritis in both hands.  
Subsequently received treatment reports dated from August 
through December 1994 reflect that the veteran was seen on 
several occasions for complaints of cramping and numbness in 
his hands, especially after use; following evaluation of the 
hand, the veteran was diagnosed with carpal tunnel syndrome.  
In a medical statement from the Chief of the Administrations 
Service, dated in March 1995, the veteran was informed that, 
after discussing his case with two separate treating 
physicians, it was determined that the treatment he required 
was not related to his service-connected conditions.  Of 
record is the report of an Electromyography-Nerve Conduction 
Study, performed in June 1995, which revealed 
electrodiagnostic evidence of a sensory polyneuropathy; motor 
nerves were normal.  

At his personal hearing in August 1995, the veteran testified 
that he had constant pain and cramping in his hands; he 
stated that the cramping occasionally got so bad that he had 
to straighten out his right hand.  The veteran also reported 
problems with pain and tenderness in the fingers of the right 
hand; he described a sharp-stabbing pain.  He stated that the 
pain was exacerbated by cold weather.  He also testified that 
he experienced numbness and tingling in his fingers.  He 
reported similar symptoms in his left hand, including pain, 
cramping, and stiffness.  The veteran indicated that he had 
difficulty performing certain functions due to weakness in 
his hands.  

Received in October 1995 were VA treatment reports dated from 
December 1994 to October 1995, which show that the veteran 
received clinical attention and treatment for several 
disabilities.  These records do not reflect any complaints or 
treatment for residuals of laceration of the right hand and 
residuals of injury to the left hand.  Received in May 1996 
were VA treatment reports dated from June 1995 to December 
1995, which included the report of an EMG/NCS previously 
reported and discussed.  

The veteran was afforded a VA examination in May 1996, at 
which time it was noted that he was right handed.  The 
veteran complained of severe pain in the elbow, forearm, 
wrist, and hand; he also reported a feeling of numbness in 
both forearms.  The veteran further reported an occasional 
numbness in all digits of both hands.  The veteran indicated 
that he had occasional feelings of weakness at both hands; he 
stated that the worst upper extremity problem was the pain in 
the full length of both upper extremity.  On examination, the 
hands had full extension of ten digits actively and 
passively.  Pulp to palm distance with MP joints straight was 
one cm for all eight fingers.  Pulp to palm distance with MP 
joints flexed was zero for all eight fingers; opposition 
passively was zero for both thumbs.  Active opposition lacked 
1 cm of the thumb reaching the fifth finger; that was 
bilateral.  Flexion of the thumbs was satisfactory and equal.  
Sensation and intrinsic muscle functions were normal in both 
hands.  

The ulnar nerve was very tender at both elbows.  Carpal 
tunnel signs were negative.  The right fifth finger had a 1 
cm scar dorsally in the distal one third of the proximal 
phalanx; it was well healed with some tenderness.  The right 
middle finger had a well-healed scar at the tip of the 
finger, and the finger was shortened 6 mm by that injury.  
The fingernail was irregular at the middle finger a part of 
the injury.  Tenderness was found diffusely through both 
hands.  All joints of all digits were tender.  There was no 
redness or swelling at either hand.  There was no scar in the 
MP joint area of the right middle finger-only the problem at 
the tip of the middle finger.  Metacarpal areas did not have 
any scars at the right hand.  The diagnoses were well-healed 
laceration of the right hand with slight shortness of the 
right middle finger, and some continuing discomfort diagnosed 
as bothersome scarring; both hands were about equally 
bothersome at the present time due to generalized symptoms.  

Received in May 1998 was a copy of an EMG/NCS, performed in 
June 1995, the findings of which was previously reported and 
discussed above.  

Received during January through May 1999 were VA treatment 
records, covering the period from July 1995 through December 
1998, which show that the veteran received ongoing clinical 
attention and treatment for several disabilities, including 
symptoms associated with his service-connected left and right 
hand disabilities.  A treatment note dated in October 1995 
reflects a diagnosis of diffuse osteoarthritis of the right 
hand.  In August 1997, the veteran was seen for complaints of 
pain and cramping in his right hand; he stated that he had to 
use force to open his right hand.  No pertinent diagnosis was 
reported.  

During a clinical visit in December 1998, the veteran 
complained of pain in his hands; he reported a recent injury 
to the left thumb.  The impression was thumb injury, likely 
fracture.  Received in July 1999 were medical records from 
the Social Security Administration, dated from October 1985 
to December 1997, which were reported above.  

The veteran was afforded a VA examination in July 1999, at 
which time it was noted that he had not worked since 1987, 
when he sustained a gunshot wound to the head.  It was noted 
that the veteran was easily above to disrobe; he was observed 
buttoning and unbuttoning his shirt.  He had good dexterous 
use of both hands.  He had symmetrical appearance of both 
upper extremities with the exception of foreshortened right 
long finger, where he had the distal tip amputated.  The 
veteran had some faint incisions both on the right and left 
hands that were not truly visible nor were they painful.  
There did appear to be a 1 cm measurable incisional scar over 
the dorsum of the left thumb.  He reported that there were 
other scars on the left hand that were neither palpable nor 
painful, nor quite frankly visible sufficient to measure.  

There was an insicional scar 2-cm over the dorsum of the 
right little finger; that was proximal to the PIP joint.  The 
veteran also had a partial distal phalanx amputation right 
long finger.  He had a very slightly dystrophic nail.  On 
examination, range of motion of all fingers measured with 
geniometer, the veteran was able to easily bring all fingers 
to palmar surface including thumb, second, third, fourth, and 
fifth fingers.  He had no evidence of contractures.  In fact, 
he had entirely normal MP, PIP, and DIP joint motion.  The 
examiner reiterated that the veteran had good dexterity of 
his hands, and was able to do finger/palm touching without 
any restriction.  The veteran had a good grip strength; there 
was "not that great of an effort elicited."  

The veteran had intact motor strength of the entire upper 
extremities.  He had strong hand intrinsics, extrinsics, 
wrist flexors, extensors were strong.  Elbow flexors, 
extensors, pronators and supinators were strong.  Sensation 
was intact to light touch, pinprick, vibration and 
temperature with 2 point discrimination over the palmar 
surfaces basically 5 mm in all fingers with the exception of 
the right little finger, and the examiner was unable to get 
the veteran to perceive 2 point discrimination over the right 
little finger.  The diagnoses were status post amputation 
through distal phalanx, right long finger; hand lacerations, 
right, secondary to car accident in 1958; and explosion 
injuring the left hand in 1960.  

The examiner explained that there were medical complaints of 
some stiffness and soreness, but objective examination was 
unremarkable.  The veteran had no evidence of instability and 
no evidence of pain on use.  He stated that the veteran would 
not be expected to have any functional limitations caused by 
the laceration residuals of the tip of the fourth and fifth 
fingers, or the residuals of the left hand injury.  The 
examiner noted that the veteran did not give any history of 
flare-ups or increased disability.  He stated that the 
laceration residuals of the right hand did not cause weakened 
movement, excess fatigability, or incoordination.  The 
examiner also stated that pain was not visually manifested 
with movement of the right and left fingers; he further 
stated that there was no atrophy, motor loss and no 
appreciable sensory loss.  

The examiner indicated that there were no objective 
manifestations of disuse or functional impairment due to 
pain.  The examiner concluded that there was no much in the 
way of subjective complaints, and the only discernible 
pathology was the partial amputation of the distal phalanx of 
the right long finger.  


B.  Legal analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (20009); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 123 (1999).  

The Rating Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805.  

Scar residuals may be evaluated pursuant to 38 C.F.R. 
§ 4.118, Codes 7803 - 7805 (2000).  An assignment of a 10 
percent evaluation is in order when a superficial scar is 
tender and painful on objective demonstration, or poorly 
nourished, with repeated ulceration.  Diagnostic Codes 7803-
7804.  Scars may also be evaluated based on the limitation of 
function of the part affected.  Diagnostic Code 7805.  In 
this regard, favorable ankylosis of the major or minor thumb 
warrants a 10 percent evaluation.  Favorable or unfavorable 
ankylosis of the middle finger of the minor or major hand 
warrants 10 percent evaluation.  Diagnostic Code 5226.  
Ankylosis of the fifth minor or major finger is 
noncompensable.  A note provides that with only one joint of 
a digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible 
within 2 inches (5.1 cm) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  

(i).  Residuals of laceration of the tip of the fourth and 
fifth fingers of the right hand.

Upon review of the evidence, the Board finds that, based on 
the evidence of record, that prior to July 1999, the 
veteran's symptoms associated with his service-connected 
right hand disorder, warrant a 10 percent evaluation.  
Significantly, on his initial VA examination in December 
1987, the veteran had pain and tenderness in his right hand 
as result of the lacerations; it was also noted that he had 
decreased grip strength.  The examination also reported a 
slight decrease in grip strength in the right hand.  The 
veteran continued to complain of pain and discomfort in the 
right hand, with associated cramping and weakness.  A VA 
examination in November 1993 continued to report decreased 
function of the fifth finger of the right hand, and there was 
a reported inability to grip with that hand.  On examination 
in May 1994, he had tenderness in the right hand.  During his 
personal hearing in August 1995, the veteran reported 
problems with pain, cramping, numbness and weakness of the 
right hand.  And, upon examination in May 1996, he had pain 
and tenderness on the fingers of the scars of the right hand.  

With consideration of the veteran's objective evidence of 
pain, tenderness, and slight limitation of motion caused by 
the lacerations of the fingers of the right hand, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that a 10 percent rating is warranted from December 
1987 through July 1999.  No higher rating is provided for 
under either DC 5227 or DC 7805, even considering all 
reported manifestations of pain and disability.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of lacerations of the tip 
of the fourth and fifth fingers of the right hand.  The 
evidence is not in equipoise to warrant an evaluation in 
excess of 10 percent for the right hand disability, and the 
doctrine of reasonable doubt is therefore, not applicable. 

The most obvious residuals from the laceration of the 
veteran's right fourth and fifth fingers are the resulting 
scars.  As noted above, Under DC 7804, a 10 percent 
disability rating is assigned for superficial scars that are 
tender and painful on objective demonstration.  During the 
July 1999 VA examination, the examiner noted that the veteran 
had faint incisions on the right hand there were not truly 
visible nor painful.  A compensable rating would therefore 
not be warranted under DC 7804.  However, under DC 7805, 
scars are rated on limitation of function of the affected 
part.  Significantly, the VA examiner indicated that the 
veteran had entirely normal MP, PIP, DIP joint motion; he was 
able to bring all fingers to palmar surface including the 
thumb, second, third, fourth and fifth fingers.  

It was also noted that the veteran had intact motor strength 
and good grip strength.  Moreover, the July 1999 VA 
neurologic examination revealed normal motion and strength, 
and the examiner found that there was no significant 
neurologic dysfunction in the right hand.  Therefore, as the 
evidence does not demonstrate limitation of function of the 
right hand to a compensable degree, a compensable evaluation 
is not warranted from July 15, 1999.  38 C.F.R. §§ 4.31, 
4.118, Diagnostic Code 7805.  


(ii) Residuals of injury to the left hand.

Upon review of the evidence, the Board finds that, based on 
the evidence of record, that prior to July 1999, the 
veteran's symptoms associated with his service-connected left 
hand disorder warrant a 10 percent evaluation.  The veteran 
initially filed a claim for service connection for the left 
hand in December 1992.  On the occasion of his initial VA 
examination in November 1993, the veteran reported complaints 
of reported pain and discomfort in his hand, and difficulty 
picking things up; he had difficulty picking up objects with 
the left hand.  In May 1994, it was noted that he had reduced 
range of motion in the thumb and index finger of the left 
hand, and forced flexion caused definite pain in the PIP 
area.  Moreover, during a VA examination in May 1996, the 
veteran complaints of pain, numbness and weakness in the left 
hand; examination revealed diffuse pain and tenderness in the 
left hand.  

With consideration of the veteran's objective evidence of 
pain, tenderness, and slight limitation of motion caused by 
the injury of the left hand, and resolving reasonable doubt 
in the veteran's favor, the Board finds that a 10 percent 
rating is warranted from December 1992 through July 1999.  No 
higher rating is provided for under DC 7805.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of an injury of the left 
hand.  The evidence is not in equipoise to warrant an 
evaluation in excess of 10 percent for the left hand 
disability, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that a 
compensable evaluation is merited for the veteran's residuals 
of an injury to the left hand after July 1999.  
Significantly, during the VA examination in July 1999, the 
examiner reported that the veteran had some incisions on the 
left hand that were not truly visible or painful.  The 
veteran reported that he had other scars on the left hand 
that were neither palpable nor painful, nor quite frankly 
visible sufficient to measure.  There is no evidence that 
they are superficial, tender, poorly nourished, or painful on 
objective demonstration.  Therefore, entitlement to a 
compensable evaluation under the rating codes for superficial 
and tender scars is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  

Entitlement to a compensable evaluation under the rating code 
for limitation of function of the part affected is also not 
demonstrated.  The July 1999 VA examination reported entirely 
normal joint motion in the left hand; he had no evidence of 
contractures.  It was also noted that the veteran had good 
dexterity of his hand, and was able to do finger/palm 
touching without any restriction.  The veteran had good grip 
strength, and the had intact motor strength of the entire 
upper extremity.  The examiner specifically reported that 
there was no motor loss and appreciable sensory loss; there 
were no objective manifestations of the disuse or functional 
impairment due to pain.  Moreover, the July 1999 VA 
neurologic examination noted normal motion and strength, and 
the examiner found that there was no significant neurologic 
dysfunction in the left hand.  As tenderness, pain, poor 
nourishment, repeated ulceration, or limitation of movement 
has not been shown by objective evidence from July 15, 1999, 
a compensable evaluation is not warranted.  Diagnostic Codes 
7803-7805.  


III.  Claim for a Single 10 Percent Rating Under 38 C.F.R. 
§ 3.324.

Pursuant to 38 C.F.R. § 3.324, a veteran suffering from two 
or more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree shall be awarded a 10 percent rating, but 
not in combination with any other rating.  See 38 C.F.R. 
§ 3.324.

Service connection is currently in effect for residuals of 
lacerations of the tip of the fourth and fifth fingers of the 
right hand, and residuals of injury to the left hand.  Each 
of these disabilities is rated as noncompensably disabling.  

In this case, the veteran has not presented evidence nor does 
the evidence of record establish that his noncompensably 
rated service-connected disabilities interfere with normal 
employability.  In fact, the record reflects that the veteran 
retired as the result of a non-service connected disability, 
and has not worked since 1987.  Therefore, no basis under the 
cited regulation exists for the assignment of a compensable 
rating based on multiple noncompensable service-connected 
disabilities.  38 C.F.R. § 3.324.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against a separate 
compensable evaluation of 10 percent for the veteran's 
multiple service-connected disabilities evaluated as 
noncompensable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


ORDER

An appeal from the February 1997 rating decision which 
respect to the issues of whether new and material had been 
submitted to reopen the claim for service connection for 
residuals of a gunshot wound to the head; whether new and 
material evidence has been submitted to reopen a claim for 
service connection for an eye condition; and service 
connection for depression was not perfected in a timely 
manner.  Therefore, the appeal as to those issues is 
dismissed.  

Entitlement to a compensable evaluation for residuals of 
lacerations to the tip of the right fourth and fifth fingers 
is denied.  

Entitlement to a compensable evaluation for residuals of left 
hand injury is denied.  

Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the criteria of 38 C.F.R. 
§ 3.324 is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

